MEMORANDUM **
Kenneth and Lois Anne Barker appeal pro se from the district court’s judgment dismissing for failure to prosecute their action brought under the Racketeer Influenced and Corrupt Organizations Act. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal under Federal Rule of Civil Procedure 41(b), Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion by dismissing the action in light of the Barkers’ failure to file an amended complaint or indicate their intention to stand on the initial complaint within the deadline set by the court. See id. at 642-43 (discussing factors that courts must consider in deciding whether to dismiss under Rule 41(b)).
The Barkers’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.